Filed 8/30/13 P. v. Carrera CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

         Plaintiff and Respondent,                                                    F065435

                   v.                                                   (Super. Ct. No. 11CM1352A)

ANTHONY SONNY CARRERA,                                                            OPINION

         Defendant and Appellant.




                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Kings County. Harry N.
Papadakis, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



        Before Cornell, Acting P.J., Gomes, J., and Kane, J.
        Appellant, Anthony Sonny Carrera, pled guilty to second degree burglary (Pen.
Code, § 459). Following independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436, we affirm.
                         FACTUAL AND PROCEDURAL HISTORY
        On March 16, 2011, Carrera, Franky Juarez and two other males entered a Target
store in Hanford and began walking around. Carrera and Juarez then walked out through
an emergency exit carrying two 26-inch televisions and other items. Carrera and Juarez
placed the stolen merchandise in the trunk of an awaiting vehicle and left.
        On May 4, 2011, a Fresno police detective identified Carrera and the other males
as members of an extremely violent tagging crew from Fresno.
        On May 5, 2011, the court issued an arrest warrant for Carrera. Also on that date
the Kings County District Attorney filed a complaint charging Carrera with second
degree burglary (count 1) and participating in a criminal street gang (count 2/Pen. Code,
§ 186.22, subd. (a)). Count 1 also alleged a gang enhancement (Pen. Code, § 186.22,
subd. (b)(1)(A)).
        On May 29, 2011, Carrera was arrested and released in this matter.
        On June 27, 2011, Carrera failed to appear for his arraignment and a warrant
issued for his arrest.
        On May 9, 2012, Carrera entered his plea in that matter in exchange for the
dismissal of the remaining counts and allegations.
        On June 6, 2012, the court sentenced Carrera to the aggravated three-year local
term.
        Carrera’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) However, in a letter filed on
November 27, 2012, Carrera asks this court to consider certain information, but he does

                                              2
not raise any legal issues. We decline to consider the proffered information because it is
not part of the record on appeal.
       Further, following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3